Per Curiam.
In this appeal pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Appellant's probation and the resulting judgment and sentence. However, we remand for the trial court to correct two scrivener's errors in the order of revocation. The order of revocation states Appellant committed two violations of condition *3145. It should state that he violated conditions 9 and 32. The order of revocation also erroneously states that he "admitted to the violation allegations contained in the affidavit of violation." Instead, it should reflect that Appellant was tried and found guilty of violating probation.
AFFIRMED and REMANDED for entry of a corrected order.
Lewis, Wetherell, and Winokur, JJ., concur.